Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kangs County, rendered September 15, 1971, upon a conviction of robbery in the second degree, on a plea of guilty. Defendant was sentenced to an indeterminate term of imprisonment not to exceed five years. Sentence reversed, on the law, and case remanded to the Criminal Term for resentencing in accordance with the views set forth herein. It- is our opinion that the language employed by the sentencing court was equivocal on the question of its awareness of the options open for the sentence of a defendant who is a narcotic addict not receivable by the Narcotic Addiction Control Commission (People v. Laing, 40 A D 2d 709; People v. Bennet, 39 A D 2d 320). In remanding we do not, of course, indicate what sentence should be imposed. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.